
	
		II
		111th CONGRESS
		2d Session
		S. 2980
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2010
			Mr. Bennett (for
			 himself, Mr. Cornyn,
			 Mr. Wicker, Mr.
			 Vitter, Mr. Enzi,
			 Mr. Brownback, Mr. Inhofe, Mr.
			 Roberts, and Mr. Hatch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To protect the democratic process and the right of the
		  people of the District of Columbia to define marriage.
	
	
		1.FindingsCongress finds that—
			(1)a broad coalition
			 of residents of the District of Columbia petitioned for an initiative in
			 accordance with the District of Columbia Home Rule Act to establish that
			 only marriage between a man and a woman is valid or recognized in the
			 District of Columbia;
			(2)this petition
			 anticipated the Council of the District of Columbia’s passage of an Act
			 legalizing same-sex marriage;
			(3)the unelected
			 District of Columbia Board of Elections and Ethics and the unelected District
			 of Columbia Superior Court thwarted the residents’ initiative effort to define
			 marriage democratically, holding that the initiative amounted to discrimination
			 prohibited by the District of Columbia Human Rights Act; and
			(4)the definition of
			 marriage affects every person and should be debated openly and
			 democratically.
			2.Referendum or
			 initiative requirementNotwithstanding any other provision of law,
			 including the District of Columbia Human Rights Act, the government of the
			 District of Columbia shall not issue a marriage license to any couple of the
			 same sex until the people of the District of Columbia have the opportunity to
			 hold a referendum or initiative on the question of whether the District of
			 Columbia should issue same-sex marriage licenses.
		
